EXHIBIT 10.13




Warrant No. ______




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

Date: ____________

WARRANT TO PURCHASE A MAXIMUM OF

_______ SHARES OF COMMON STOCK OF

CYGENE LABORATORIES, INC.




This certifies that ____________________ (the "Holder"), for value received, is
entitled to purchase from CyGene Laboratories, Inc., a Delaware corporation (the
"Company") having a place of business at 7786 Wiles Road, Coral Springs, FL
33067, a maximum of _______ fully paid and nonassessable shares of the Company's
Common Stock ("Common Stock") for cash at a price of $0.50 per share (the "Stock
Purchase Price") at any time or from time to time up to and including 5:00 p.m.
(Eastern time) on _____­­­­­­_____ (the "Expiration Date") upon surrender to the
Company at its principal office (or at such other location as the Company may
advise the Holder in writing) of this Warrant properly endorsed with the Form of
Subscription attached hereto duly filled in and signed and upon payment in cash
or by check of the aggregate Stock Purchase Price for the number of shares for
which this Warrant is being exercised determined in accordance with the
provisions hereof. The Stock Purchase Price and the number of shares purchasable
hereunder are subject to adjustment as provided in Section 4 of this Warrant.




The Warrant is subject to the following additional terms and conditions:




1.

Exercise; Issuance of Certificates; Payment for Shares. Subject to the
restrictions contained herein, this Warrant is exercisable at the option of the
Holder, at any time or from time to time, up to the Expiration Date for all or
any part of the shares of Common Stock which may be purchased hereunder. The
Company agrees that the shares of Common Stock purchased under this Warrant
shall be and are deemed to be issued to the Holder hereof as the record owner of
such shares as of the close of business on the date on which this Warrant shall
have been surrendered and payment made for such shares. Subject to the
provisions of Sections 7 and 8, certificates for the shares of Common Stock so
purchased, together with any other securities or property to which the Holder
hereof is entitled upon such exercise, shall be delivered to the Holder hereof
by the Company at the Company's expense within a reasonable time after the
rights represented by this Warrant have been so exercised. In case of a purchase
of less than all the shares which may be purchased under this Warrant, the
Company shall cancel this Warrant and execute and deliver a new Warrant or
Warrants of like tenor for the balance of the shares purchasable under the
Warrant surrendered upon such purchase to the Holder hereof within a reasonable
time. Each stock certificate so delivered shall be in such denominations of
Common Stock as may be requested by the Holder hereof and shall be registered in
the name of such Holder, subject to the limitations contained in Sections 7 and
8.




2.

Shares to be Fully Paid; Reservation of Shares. The Company covenants and agrees
that all shares of Common Stock which may be issued upon the exercise of the
rights represented by





--------------------------------------------------------------------------------

this Warrant will, upon issuance, be duly authorized, validly issued, fully paid
and nonassessable and free from all preemptive rights of any shareholder and
free of all taxes, liens and charges with respect to the issue thereof. The
Company further covenants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized and reserved, for the purpose of issue or transfer upon
exercise of the subscription rights evidenced by this Warrant, a sufficient
number of shares of authorized but unissued Common Stock, or other securities
and property, when and as required to provide for the exercise of the rights
represented by this Warrant. The Company will take all such action as may be
necessary to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any domestic securities exchange upon which the Common Stock may
be listed; provided, however, that the Company shall not be required to effect a
registration under federal or state securities laws with respect to such
exercise. The Company will not take any action which would result in any
adjustment of the Stock Purchase Price if the total number of shares of Common
Stock issuable after such action upon exercise of all outstanding warrants,
together with all shares of Common Stock then outstanding and all shares of
Common Stock then issuable upon exercise of all options and upon the conversion
of all convertible securities then outstanding, would exceed the total number of
shares of Common Stock then authorized by the Company's Certificate of
Incorporation.




3.

Registration Rights. The Holder shall be entitled to the benefits as provided in
the Registration Rights Agreement, which is attached hereto as Exhibit A.




4.

Adjustment of Stock Purchase Price and Number of Shares. The Stock Purchase
Price and the number of shares purchasable upon the exercise of this Warrant
shall be subject to adjustment from time to time upon the occurrence of certain
events described in this Section 4. Upon each adjustment of the Stock Purchase
Price, the Holder of this Warrant shall thereafter be entitled to purchase, at
the Stock Purchase Price resulting from such adjustment, the number of shares
obtained by multiplying the Stock Purchase Price in effect immediately prior to
such adjustment by the number of shares purchasable pursuant hereto immediately
prior to such adjustment, and dividing the product thereof by the Stock Purchase
Price resulting from such adjustment.




4.1

Subdivision or Combination of Stock. In case the Company shall at any time
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Stock Purchase Price in effect immediately prior to such subdivision
shall be proportionately reduced, and in case the outstanding shares of Common
Stock shall be combined into a smaller number of shares, the Stock Purchase
Price in effect immediately prior to such combination shall be proportionately
increased.




4.2

Dividends in Common Stock, Other Stock, Property, Reclassification. If at any
time or from time to time the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefore,








- 2 -




--------------------------------------------------------------------------------

(A)

Common Stock or any shares of stock or other securities which are at any time
directly or indirectly convertible into or exchangeable for Common Stock, or any
rights or options to subscribe for, purchase or otherwise acquire any of the
foregoing by way of dividend or other distribution,




(B)

any cash paid or payable otherwise than as a cash dividend, or




(C)

Common Stock or additional stock or other securities or property (including
cash) by way of spinoff, split-up, reclassification, combination of shares or
similar corporate rearrangement, (other than (i) shares of Common Stock issued
as a stock split, adjustments in respect of which shall be covered by the terms
of Section 4.1 above), then and in each such case, the Holder hereof shall, upon
the exercise of this Warrant, be entitled to receive, in addition to the number
of shares of Common Stock receivable thereupon, and without payment of any
additional consideration therefore, the amount of stock and other securities and
property (including cash in the cases referred to in clauses (B) and (C) above)
which such Holder would hold on the date of such exercise had he been the holder
of record of such Common Stock as of the date on which holders of Common Stock
received or became entitled to receive such shares or all other additional stock
and other securities and property.




4.3

Reorganization, Reclassification, Consolidation, Merger or Sale. If any capital
reorganization or reclassification of the stock of the Company or any
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of the Company's assets to another corporation, shall
be effected so that holders of Common Stock shall be entitled to receive stock,
securities or assets with respect to or in exchange for Common Stock, then, as a
condition of such reorganization, reclassification, consolidation, merger or
sale, provision shall be made whereby the Holder hereof shall thereafter have
the right to purchase in lieu of the shares of Common Stock immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby, such shares of stock, securities or assets as may be issued
or payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of such stock immediately theretofore
receivable upon the exercise of the rights represented hereby. In any
reorganization described above, appropriate provision shall be made with respect
to the rights and interests of the Holder of this Warrant to the end that the
provisions hereof (including, without limitation, provisions for adjustments of
the Stock Purchase Price and of the number of shares purchasable and receivable
upon the exercise of this Warrant) shall thereafter be applicable, as nearly as
may be, in relation to any shares of stock, securities or assets thereafter
deliverable upon the exercise hereof.




4.4

Notice of Adjustment. Upon any adjustment of the Stock Purchase Price, the
Company shall give written notice thereof, by first class mail, postage prepaid,
addressed to the Holder of this Warrant at the address of such Holder as shown
on the books of the Company.








- 3 -




--------------------------------------------------------------------------------

4.5

Other Notices. If at any time:




(1)

the Company shall declare any dividend upon its Common Stock payable in cash or
stock or make any other distribution to the holders of its Common Stock;




(2)

the Company shall offer for subscription pro rata to the holders of its Common
Stock any additional shares of stock of any class or other rights;




(3)

there shall be any capital reorganization or reclassification of the capital
stock of the Company or consolidation or merger of the Company with, or sale of
all or substantially all of its assets to, another corporation; or




(4)

there shall be a voluntary or involuntary dissolution, liquidation, or winding
up of the Company;




then the Company shall give, by first class mail, postage prepaid, addressed to
the Holder of this Warrant at the address of such Holder as shown on the books
of the Company, at least 20 days' prior written notice of such event.




5.

Issue Tax. The issuance of certificates for share of Common Stock upon the
exercise of the Warrant shall be made without charge to the Holder of the
Warrant for any issue tax (other than any applicable income taxes) in respect
thereof; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other than that of the then Holder of the
Warrant being exercised.




6.

Closing of Books. The Company will at no time close its transfer books against
the transfer of any warrant or of any shares of Common Stock issued or issuable
upon the exercise of any warrant in any manner which interferes with the timely
exercise of this Warrant.




7.

No Voting or Dividend Rights; Limitation of Liability. Nothing contained in this
Warrant shall be construed as conferring upon the Holder hereof the right to
vote or to consent or to receive notice as a shareholder of the Company or any
other matters or any rights whatsoever as a shareholder of the Company. No
dividends or interest shall be payable or accrued in respect of this Warrant or
the interest represented hereby or the shares purchasable hereunder until, and
only to the extent that, this Warrant shall have been exercised. No provisions
hereof, in the absence of affirmative action by the Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of the
Holder hereof, shall give rise to any liability of such Holder for the Stock
Purchase Price or as a shareholder of the Company, whether such liability is
asserted by the Company or by its creditors.




8.

Warrants Transferable. Subject to the provisions of this Section 8 and
Section 9, this Warrant and all rights hereunder are transferable, in whole or
in part, without charge to the holder hereof (except for transfer taxes), upon
surrender of this Warrant properly endorsed. Unless and





- 4 -




--------------------------------------------------------------------------------

until the Company shall complete an underwritten public offering of its Common
Stock, any transfer of this Warrant shall be subject to the consent of the
Company, which consent shall not be unreasonable withheld. The Holder shall
provide the Company such information as the Company shall reasonably request
with respect to any proposed transferee of the Warrant to enable the Company to
determine whether to consent to any such requested transfer.







9.

Certain Restrictions.




9.1

Restrictions on Transferability. The Warrant and the Common Stock shall not be
transferable except upon the conditions specified in this Section 8, which
conditions are intended to insure compliance with the provisions of the
Securities Act. Each holder of this Warrant or the Common Stock issuable
hereunder will cause any proposed transferee of the Warrant or Common Stock to
agree to take and hold such Securities subject to the provisions and upon the
conditions specified in this Section 8.




9.2

Restrictive Legends. Each certificate representing (i) this Warrant (ii) the
Common Stock, and (iii) any other securities issued in respect of the Common
Stock upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, shall (unless otherwise permitted by the
provisions of Section 9.3 below or unless such securities have been registered
under the Securities Act or sold under Rule 144) be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required under applicable state securities laws):




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN

ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES

LAWS. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN

THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THERE-

FROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES

LAWS. COPIES OF THE WARRANT DATED _______________, 200__

WHICH CONTAINS RESTRICTIONS APPLICABLE TO THESE

SECURITIES, MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST

MADE BY THE HOLDER OF RECORD OF THE CERTIFICATE TO THE

SECRETARY OF THE CORPORATION.




In addition, the certificates shall bear all legends required pursuant to state
securities and blue sky laws.




9.3

Restrictions on Transfer. The Holder of this Warrant and each person to whom
this Warrant is subsequently transferred represents and warrants to the Company
(by acceptance of such transfer) that it will not transfer the Warrant (or
securities issuable upon exercise hereof unless a registration statement under
the Securities Act was in effect with respect to such securities at the time of
issuance thereof) except pursuant to (i) an effective registration statement





- 5 -




--------------------------------------------------------------------------------

under the Securities Act, (ii) Rule 144 under the Securities Act (or any other
rule under the Securities Act relating to the disposition of securities), or
(iii) an opinion of counsel, reasonably satisfactory to counsel for the Company,
that an exemption from such registration is available.




10.

Rights and Obligations Survive Exercise of Warrant. The rights and obligations
of the Company, of the Holder of this Warrant and of the holder of shares of
Common Stock issued upon exercise of this Warrant referred to in Sections 8 and
9 shall survive the exercise of this Warrant.




11.

Cancellation or Calling of Warrant. The Company shall have the right to
call/cancel the warrant in whole or in part upon 20 days notice to the Holder,
provided that the following conditions have been satisfied:




·

a registration statement covering the underlying shares of the warrant shall
have become effective; and

·

the average of the bid and ask prices of the Company’s common stock on the
OTC:BB shall have exceeded the exercise price of the warrant by at least one
hundred (100%) percent on each of ten (10) successive trading days at any time
during which the aforementioned registration statement remained effective.




12.

Modification and Waiver. This Warrant and any provision hereof may be changed,
waived, discharged or terminated by an instrument in writing signed by the party
against which enforcement of the same is sought.




13.

Notices. Any notice, request or other document required or permitted to be given
or delivered to the Holder hereof or the Company shall be delivered or shall be
sent by certified mail, postage prepaid, to the Holder at its address as shown
on the books of the Company or to the Company at the address indicated therefore
in the first paragraph of this Warrant or such other address as either may from
time to time provide to the other. Any required notice shall be deemed to have
be given upon the deposit in the U.S. Mail as provided herein.




14.

Binding Effect on Successors. This Warrant shall be binding upon any corporation
succeeding the Company by merger, consolidation or acquisition of all or
substantially all of the Company's assets.




15.

Descriptive Headings and Governing Law. The description headings of the several
sections and paragraphs of this Warrant are inserted for convenience only and do
not constitute a part of this Warrant. This Warrant shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of the State of Delaware.




16.

Lost Warrants or Stock Certificates. The Company represents and warrants to the
Holder hereof that upon receipt of evidence reasonably satisfactory to the
Company of the loss,





- 6 -




--------------------------------------------------------------------------------

theft, destruction, or mutilation of this Warrant or any stock certificate
representing the shares issued upon exercise of this Warrant and, in the case of
any such loss, theft or destruction, upon receipt of an indemnity reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such Warrant or stock certificate, the Company, at
its expense, will make and deliver a new Warrant or stock certificate, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Warrant or stock
certificate.




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized this _____ day of _________, 2006.




CyGene Laboratories, Inc.







By:  _______________________________

Martin Munzer

Title: President & CEO














- 7 -




--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION




(To be signed only upon exercise of Warrant)




To: ________________________




The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, ___________________ (______) (1) shares of Common Stock of CyGene
Laboratories, Inc. (the "Company") and herewith makes payment of
____________________________________ Dollars ($________) therefore, and requests
that the certificates for such shares be issued in the name of, and delivered
to, ___________________________________________________, whose address is
_______________________________________________.




The undersigned represents that it is acquiring such Common Stock for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such Common Stock
makes to the Company the representation and warranties set forth on the
investment representation statement attached hereto.




DATED: _____________







___________________________

(Signature must conform in all

respects to name of Holder as

specified on the face of the

Warrant)




___________________________




___________________________




__________________




(1)

Insert here the number of shares (or, in the case of a partial exercise, the
portion thereof as to which the Warrant is being exercised), in either case
without making any adjustment for additional Common Stock or any other stock or
other securities or property or cash which, pursuant to the adjustment
provisions of the Warrant, may be deliverable upon exercise.








- 8 -




--------------------------------------------------------------------------------

INVESTMENT REPRESENTATION STATEMENT




The undersigned represents that it is acquiring the securities for its own
account for investment and not with a view to, or for resale in connection with,
the distribution thereof and that the undersigned has no present intention of
distributing or reselling such securities. The undersigned, by reason of its
business or financial experience, has the capacity to protect its own interests
in connection with the exercise of this Warrant. The undersigned is aware of the
Company's business affairs and financial condition and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision to
acquire the securities. The undersigned understands that the securities have not
been registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the undersigned’s investment intent as expressed herein. The
undersigned further understands that the securities must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from registration is otherwise available. The undersigned further understands
that at the time it wishes to sell the securities there may be no public market
upon which to make such a sale, and that, even if such a public market then
exists, the Company may not be satisfying the current public information
requirements of Rule 144, and that, in such event, the undersigned may be
precluded from selling the securities under Rule 144 even if the one-year
minimum holding period had been satisfied.





- 9 -




--------------------------------------------------------------------------------

ASSIGNMENT







FOR VALUE RECEIVED, the undersigned, the Holder of the within Warrant, hereby
sells, assigns and transfers all of the rights of the undersigned under the
within Warrant, with respect to the number of shares of Common Stock covered
thereby set forth hereinbelow, unto:




Name of Assignee

Address

No. of Shares
















Dated: _____________










________________________

(Signature must confirm in all

respects to name of holder as

specified on the face of the

Warrant)





- 10 -


